                Case 5:18-cr-00349-EJD Document 14 Filed 03/29/19 Page 1 of 2



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     CLINT C. CHRISTOFFERSEN
3    California Bar No. 315827
     BAY AREA CRIMINAL LAWYERS, PC
4    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
5
     Telephone: (415) 398-3900
6
     Attorneys for Defendant RYAN ALEXANDER
7
                                    UNITED STATES DISTRICT COURT
8

9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                               Case No. 18-CR-00349-EJD
12
                      Plaintiff,                             STIPULATION TO MODIFY
13                                                           CONDITIONS OF RELEASE AND
     v.                                                      [PROPOSED] ORDER THEREON
14

15   RYAN ALEXANDER,

16                    Defendant.

17

18
             Defendant RYAN ALEXANDER, by and through his counsel David J. Cohen, Esq., and
19
     the government, by and through its counsel, Assistant United States Attorney Scott Simeon,
20
     hereby stipulate that, subject to the Court’s approval, Mr. Alexander’s conditions of pretrial
21

22   release be modified to permit his travel for work purposes throughout the state of California.

23   This modification is necessary to allow Mr. Alexander to perform the duties of his employment.
24
     Such modification is stipulated only through July 15, 2019; any further travel will be the subject
25
     of additional stipulation.
26

27

28



     Stipulation to Modify Conditions of Release and [Proposed] Order Thereon
     U.S. v. Alexander;
     Case No. 18-CR-00349-EJD
                                                            1
                Case 5:18-cr-00349-EJD Document 14 Filed 03/29/19 Page 2 of 2



1            Anthony Granados, of ND/CA Pretrial Services, is currently supervising Mr. Alexander
2
     on his pretrial release. Mr. Granados has indicated that he has no objection to Mr. Alexander’s
3
     travel request or this modification.
4
             IT IS SO STIPULATED.
5

6

7                                              BAY AREA CRIMINAL LAWYERS, PC
8

9    Dated: March 28, 2019                 By: /s/David J. Cohen
                                               DAVID J. COHEN, ESQ.
10                                             Attorneys for Defendant Ryan Alexander
11

12                                             DAVID L. ANDERSON, ESQ
                                               UNITED STATES ATTORNEY
13

14
     Dated: March 28, 2019                 By: /s/Scott Simeon
15                                             SCOTT SIMEON, ESQ.
                                               Assistant United States Attorney
16

17
                                             [PROPOSED] ORDER
18
             Good cause appearing, it is hereby ORDERED that Mr. Alexander’s conditions of pretrial
19
     release be modified to permit his travel for work purposes throughout the state of California
20

21   through July 15, 2019.

22           IT IS SO ORDERED.
                                                                                   ISTRIC
                                                                              TES D      TC
                                                                            TA
23
                                                                                                      O
                                                                       S




                                                                                                       U
                                                                      ED




24
                                                                                                        RT
                                                                  UNIT




     Dated: March 29, 2019                                                                 D
25                                                               G                   RANTE
                                               THE HONORABLE VIRGINIA K. DEMARCHI
                                                                                                               R NIA




                                               UNITED STATES MAGISTRATE JUDGE
26                                                                                                         s
                                                                                               M. Cousin
                                                                  NO




                                                                                     thanael
                                                                            Judge Na
                                                                                                               FO




27
                                                                   RT




                                                                                                           LI




                                                                           ER
                                                                      H




                                                                                                      A




28                                                                              N                      C
     cc: Pretrial Services                                                                        F
                                                                                    D IS T IC T O
                                                                                          R

     Stipulation to Modify Conditions of Release and [Proposed] Order Thereon
     U.S. v. Alexander;
     Case No. 18-CR-00349-EJD
                                                            2
